Citation Nr: 0202939	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  00-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
November 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

By decision dated March 1991, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran did not 
appeal this decision, and this was the last final decision 
regarding this matter.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for PTSD.  Further development 
will be conducted on the issue of service connection for 
PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.).  After giving the notice to 
the appellant and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  An unappealed RO decision in March 1991 denied service 
connection for PTSD; in October 1998, the veteran submitted a 
request to reopen his claim for service connection for PTSD.

3.  Evidence submitted subsequent to the March 1991 RO denial 
of service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's March 1991 decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a June 1990 decision, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder, 
including PTSD.  The RO determined that PTSD had not been 
diagnosed.  

The veteran was hospitalized at a VA hospital from May 1990 
to February 1991.  Diagnoses were major depression, alcohol 
dependence, and antisocial personality disorder. 

In a March 1991 rating decision, the RO denied the veteran's 
claim for service connection for a nervous condition, to 
include PTSD.  The RO wrote that the current evidence of 
record did not indicate any symptoms of PTSD.  

A June 1998 VA psychological assessment diagnosed the veteran 
with PTSD, delayed, chronic.  

Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219.  It is noted that 
under recent legislation, the requirement under 38 U.S.C.A. 
§ 5107 that a well-grounded claim be submitted before VA is 
required to assist the claimant is no longer required.  
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 2001).

By decision dated March 1991, the RO denied the veteran's 
claim for a psychiatric disability.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2001).  

When the veteran's claim was before the RO in March 1991 (and 
before the Board in June 1990), the veteran had not yet been 
diagnosed with PTSD.  The claims file shows that after the 
final March 1991 decision, the veteran underwent a June 1998 
VA psychological assessment in which he was diagnosed with 
PTSD.  Inasmuch as the veteran had not been diagnosed with 
PTSD prior to the March 1991 decision, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Although the veteran's claim for service connection for PTSD 
has been considered on a ground different from that of the 
RO, that is, whether the veteran has presented new and 
material evidence sufficient to present a reasonable 
possibility of a change in outcome from the prior RO 
determination, the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett, supra.  



ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened 
to that extent only.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

